ORDER
Upon consideration of the Joint Petition for Placement on Inactive Status submitted to this Court by Petitioner and Respondent, it is this 1st day of August, 1996
ORDERED by the Court of Appeals of Maryland that the Joint Petition be, and it is hereby, granted and Carroll E. Marshall is to be placed on inactive status effective this date subject to further order of this Court, and it is further,
ORDERED that the Clerk of this Court shall remove the name of Carroll E. Marshall from the register of attorneys in this Court effective this date until further order of this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance -with Rule BV13.